    Case 1:19-cr-00438-ECM-SMD Document 45 Filed 04/21/21 Page 1 of 1


              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
     v.                                   )   CRIM. CASE NO. 1:19-cr-438-ECM
                                          )
HOWARD TREMAINE GRANT                     )

                                     ORDER

       On March 26, 2021, the Magistrate Judge entered a Recommendation (doc. 33)

to which no objections have been filed. Upon an independent review of the file and

upon consideration of the Recommendation, it is

      ORDERED that that Recommendation of the Magistrate Judge is ADOPTED,

and the Defendant’s motion to dismiss (doc. 24) is DENIED.

     Done this 21st day of April, 2021.


                                     /s/Emily C. Marks
                                EMILY C. MARKS
                                CHIEF UNITED STATES DISTRICT JUDGE
